IN RE: Coregis Insurance Company;— Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Jefferson 24th Judicial District Court Div. “N” Number 520-513; to the Court of Appeal, Fifth Circuit, Number 99-C-0226
GRANTED. Based on our review of the record, we find that plaintiff clearly requested service be withheld in her petition, and did not request service on relator until well outside the ninety day period mandat*4ed by La.Code Civ.P. art. 1201(C). Accordingly, the judgment of the trial court denying relator’s exception of insufficiency of service of process is reversed. The exception is granted, and plaintiffs petition is hereby dismissed without prejudice, pursuant to La.Code Civ.P. art. 1672(C).
LEMMON, J. not on panel.